— Order unanimously reversed on the law without costs and motions granted. Memorandum: By the stipulation entered into in open court between the attorneys for plaintiffs and the attorneys for defendant Teledyne, Inc. and third-party defendant Valeron Corporation, plaintiffs agreed to settle all of the lawsuits, put an end to all of the litigation and to deliver general releases and stipulations of discontinuance of all of the actions. This stipulation of settlement effected a general release of all parties to the action (see, General Obligations Law § 15-108) and obligated plaintiffs to deliver general releases to all parties and stipulations of discontinuance of all of the actions pending. Upon execution and delivery of releases, plaintiffs shall be entitled to participate in the settlement proceeds. (Appeal from Order of Su*984preme Court, Onondaga County, Hurlbutt, J. — Confirm Settlement.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ.